Citation Nr: 0308526	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

This matter is currently on appeal from a July 2001 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
on qualifying service by the appellant's late husband, have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In September 2000, the appellant filed a formal claim of 
entitlement to VA survivor's benefits based upon her 
husband's death on September 3, 1998, on VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).


Accompanying the Form 534 was a copy of the decedent's 
Certificate of Death, indicating he had died as a result of 
cardiorespiratory arrest, with the antecedent cause being 
hepatocellular carcinoma.

In support of her claim, she submitted a copy of a 
"CERTIFICATION", dated March 6, 1987, from an Assistant 
Adjutant General in the Philippine Army, which had been 
issued in connection with her deceased spouse's application 
for United States citizenship.  The document indicates that 
the appellant's late husband had service in the United States 
Armed Forces, Far East (USAFFE), in various types of military 
and non-military status, from December 28, 1941, to June 30, 
1946.

In a June 26, 2001, record, the NPRC certified that the 
appellant's decedent spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In essence, the decedent had no valid U.S. Armed Forces 
military service.  

In July 2001, the RO advised the appellant that her claim was 
denied because her late spouse had lacked the required 
military service to be eligible for VA benefits.

In November and December 2001, the appellant submitted 
additional documents in support of her claim, some 
duplicative of those previously considered, including a 
January 1999 letter to her later husband from the United 
States Immigration and Naturalization Service pertaining to 
his application for naturalization.  She also submitted 
another copy of the March 1987 record noted above. 

In her January 2002 substantive appeal, the appellant said 
she had "documentary evidence" to substantiate her claim 
that her deceased husband was a USAFFE veteran.  In a January 
2002 letter, the RO requested that the appellant provide 
copies of her evidence for consideration in her claim.

In March 2002, the appellant submitted a copy of an Affidavit 
For Philippine Army Personnel, dated in April 1945 and signed 
by her late husband.  It indicates that the affiant evidently 
had service from December 28, 1941, to May 14, 1942, in the 
"Military USAFFE", from May 16, 1942, to June 19, 1943, 
when he escaped and did not surrender, and from June 26, 
1943, to April 8, 1945, when he was an ill civilian.  
According to the written statement in this Affidavit, the 
affiant was inducted on December 28, 1941, and, after the 
surrender of the Visayan forces on May 15, 1942, escaped to 
the mountains of Oslob where he lived and practiced medicine 
before going to Manila in June 1943.  The Affidavit contains 
space for a chronological listing of any wounds or illnesses 
incurred in service, to include dates, locations, treatment, 
etc.  That portion of the form was left blank, and the 
veteran signed the same page.

In May 2002, the RO advised the NPRC that the appellant's 
late husband had been apparently provided a different serial 
number from that previously known, and asked whether that 
warranted a change in the prior negative certification issued 
in March 2001.  In July 2002, the NPRC advised the RO that no 
change was warranted in the prior negative certification.

According to a November 2002 Memorandum to the File, prepared 
by the RO, records of individuals who claim to have served in 
the Commonwealth Army of the Philippines inducted into the 
United Sates Armed Forces in the Far East, and those who 
claim to have served in the organized guerrilla forces, are 
maintained by the U.S. Army Personnel Command (APERSCOM, 
formerly ARPERCEN), St. Louis, Missouri.  The Memorandum 
reflects that there were three different service numbers 
under which the appellant's late husband may have been 
listed.  Further, the Memorandum indicates that the service 
department had certified that the appellant's deceased 
husband had no valid military service in the Armed Forces of 
the United States.  

II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of pertinent 
evidence was developed with respect to the appellant's claim, 
and the SOC and SSOC issued by the RO clarified what evidence 
would be required to establish her eligibility for VA death 
benefits.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in December 2002 the 
Board sent the appellant a letter regarding the VCAA and its 
effect on her claim.  A copy of the letter was also sent to 
the appellant's accredited service representative of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must also adequately address the notice 
requirements of the VCAA).  Neither the appellant nor her 
representative responded to the letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
In fact, it appears that no amount of notice to the appellant 
could alter the decedent's legal status with respect to his 
service in the 1940's, and therefore any theoretical 
noncompliance with the VCAA would be harmless error.   The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.9(a) (authorizing 
veterans' status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
3.203(a) (requiring service department documentation of 
service where available); § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
decedent.  Soria v. Brown, 118 F. 3d At 749. 

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.

In June 2001, the NPRC certified that the appellant's late 
spouse had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States. 

Based upon the claimant's additional information, the RO 
sought recertification from the NPRC in May 2002.  In that 
request the RO properly advised the service department of the 
prior negative certification of recognized service and a 
potential difference in the service numbers used by the 
claimant's deceased husband during the alleged service.  
Thus, the NPRC had before it all of the facts and 
circumstances that might have warranted a change in the 
negative certification in June 2001.  Nonetheless, in July 
2002 the NPRC found that no change was warranted in the 
negative certification.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
was issued by a United States military service department.  
Also, the June 2001 certification from the NPRC indicating 
that the appellant's deceased spouse had no qualifying 
service is binding on VA.  See generally Spencer v West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes and 
that she is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding service verification is 
an application to the Board of Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

Basic eligibility for VA death benefits is not established; 
thus, the appeal is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

